Filed 5/18/22 In re C.R. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re C.R., a Person Coming                                   2d Crim. No. B311672
Under the Juvenile Court Law.                                (Super. Ct. No. YJ40696)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

C.R.,

     Defendant and Appellant.


            C.R. appeals from the jurisdictional and dispositional
orders entered after the juvenile court sustained allegations that
he committed second degree vehicular burglary (Pen. Code,1
§§ 459, 460, subd. (b)), resisting arrest (§ 148, subd. (a)(1)), and
assault with force likely to cause great bodily injury (§ 245, subd.



         1 Undesignated            statutory references are to the Penal Code.
(a)(4)).2 It declared him a ward of the court and ordered him
suitably placed in an open facility. C.R. contends: (1) there was
insufficient evidence to prove that he resisted arrest, and (2) the
matter must be remanded for the juvenile court to declare
whether the burglary and assault he committed were felonies or
misdemeanors. We remand for a declaration of whether C.R.
committed felony- or misdemeanor-level burglary and assault,
and otherwise affirm.
             FACTUAL AND PROCEDURAL HISTORY
              C.R. skateboarded past the Culver City home of A.S.
and I.L. T.S. was also at the house. When I.L. saw C.R. get into
her car, she and A.S. ran outside. As they approached, C.R. ran
away with I.L.’s diaper bag and fanny pack. A.S. and I.L.
followed him.
              A.S. caught up to C.R. and tried to retrieve I.L.’s
belongings. C.R. punched A.S. in the face, causing his lip to
bleed. A.S. then grabbed C.R. and the two fell to the ground.
C.R. dropped I.L.’s belongings and ran away.
              I.L. followed C.R. in her car, and T.S. followed I.L. in
his car. T.S. noticed that his glovebox was open and his
sunglasses were missing. When he saw C.R. run into a yard, he
called police. Four officers responded and arrested C.R.
              C.R. was charged with burglary, resisting arrest, and
assault with force likely to cause great bodily injury. One of the
police officers who arrested C.R., Officer Rock, testified that he
and three of his fellow officers—Officers Ogden, Salazar, and


      2 During the proceedings, the juvenile court also found true
an allegation that C.R. committed attempted second degree
robbery (§§ 664/211, 212.5, subd. (c)), but that incident is
unrelated to this appeal.


                                  2
West—located C.R. and drew their weapons. C.R. stopped
walking and complied with Officer Ogden’s commands to drop to
his knees and place his hands behind his head. When the officer
tried to handcuff C.R., however, C.R. tensed his body. In
response, Officer Ogden put his knee on C.R.’s back and forced
him to the ground. Officers Rock, Salazar, and West held him
there as Officer Ogden handcuffed C.R.’s left wrist. When he
then tried to handcuff C.R.’s right wrist, “it seemed as if [C.R.]
was trying to get his right arm back to the front of his body.”
             During closing, the prosecutor argued that C.R.’s act
of “tightening his muscles and preventing [Officer Ogden] from
putting his hands behind his back” satisfied the resistance
element of the resisting arrest statute, and that C.R. further
resisted when he “kept trying to reach for his waistband” with his
right arm after his left had been handcuffed. The prosecutor also
argued that there was no evidence that anything would have
“caused [C.R.] to do [these actions] involuntarily.”
             The juvenile court found true the allegations that
C.R. burglarized T.S.’s vehicle, resisted or obstructed Officer
Ogden, and assaulted A.S. It did not declare whether any of
C.R.’s offenses were felonies or misdemeanors. It calculated his
maximum period of confinement to be six years.
                           DISCUSSION
                    The resisting arrest finding
             C.R. contends there was insufficient evidence to
sustain the juvenile court’s finding that he resisted arrest. We
disagree.
             We review C.R.’s contention applying the same
standards used to assess the sufficiency of the evidence to
support an adult criminal conviction. (In re V.V. (2011) 51




                                3
Cal.4th 1020, 1026.) Specifically, the evidence is sufficient to
uphold the juvenile court’s finding if “any rational trier of fact
could have found the essential elements of the crime beyond a
reasonable doubt.” (Jackson v. Virginia (1979) 443 U.S. 307, 319;
People v. Ochoa (1993) 6 Cal.4th 1199, 1206.) While we must
ensure that the evidence is reasonable, credible, and of solid
value, we will not reweigh evidence, resolve conflicts therein, or
reappraise the credibility of witnesses. (Ochoa, at p. 1206.)
Reversal is permitted only if “it appears ‘that upon no hypothesis
whatever is there sufficient substantial evidence to support’” the
finding that C.R. resisted arrest. (People v. Bolin (1998) 18
Cal.4th 297, 331.)
             To sustain the resisting arrest allegation, there must
be sufficient proof that C.R. “‘“willfully resisted, delayed,
or obstructed [Officer Ogden] . . . when the officer was engaged in
the performance of his . . . duties.”’” (Yount v. City of Sacramento
(2008) 43 Cal.4th 885, 894-895.) As to the first of these
requirements, C.R. argues Officer Rock’s testimony could not
establish this element because his testimony was based on
hearsay rather than personal knowledge. But C.R. failed to
object to Officer Rock’s testimony during the jurisdictional
hearing. His argument is forfeited. (People v. Jackson (2016) 1
Cal.5th 269, 366-367.) And even if it weren’t, it is reasonable to
infer that Officer Rock had personal knowledge of his partner’s
interactions with C.R. given that he was right next to him during
the arrest.
             C.R. next takes issue with the prosecutor’s argument
that his “act of ‘tightening his muscles’” constituted resistance
because there was no proof that that act was voluntary. He also
claims the prosecutor mischaracterized the evidence when he




                                 4
argued that C.R. was “‘trying to reach for his waistband’” with his
right hand after his left had been handcuffed. Again, however,
C.R. did not object to the prosecutor’s arguments at the
jurisdictional hearing. His claims are forfeited. (People v.
Seumanu (2015) 61 Cal.4th 1293, 1333.)
               They also lack merit. It can be reasonably inferred
that C.R. tensed his body to prevent Officer Ogden from
handcuffing him. And even if C.R. did not reach for his
waistband, moving his arm away from Officer Ogden can be
reasonably inferred to be an attempt to evade the officer’s grasp.
Substantial evidence thus supports the finding that C.R. resisted,
obstructed, or delayed Officer Ogden. (In re J.C. (2014) 228
Cal.App.4th 1394, 1400.)
               As to the second element of the resisting arrest
allegation, C.R. argues this element was not established because
Officer Ogden used excessive force. “The long-standing rule in
California . . . is that a defendant cannot be convicted of an
offense against a peace officer “‘engaged in . . . the performance of
. . . [their] duties’” unless the officer was acting lawfully at the
time the offense . . . was committed.” (In re Manuel G. (1997) 16
Cal.4th 805, 815, italics omitted.) This is “‘because an officer has
no duty to take illegal action.’” (Ibid.) It is illegal for an officer to
use excessive force. (People v. White (1980) 101 Cal.App.3d 161,
164.) The force used must instead be reasonable under the
circumstances. (People v. Fosselman (1983) 33 Cal.3d 572, 579.)
               We evaluate the reasonableness of the force Officer
Ogden used against C.R. “from the perspective of a reasonable
officer on the scene.” (In re Joseph F. (2000) 85 Cal.App.4th 975,
989.) “The inquiry is an objective one: Was [Officer Ogden’s]
action objectively reasonable in light of the facts and




                                   5
circumstances confronting him, without regard to his underlying
intent or motivation?” (Ibid.) Answering this question “requires
a careful balancing of “‘the nature and quality of the intrusion on
[C.R.’s] Fourth Amendment interests’” against the countervailing
governmental interests at stake.” (Graham v. Connor (1989) 490
U.S. 386, 396.) This, in turn, requires us to scrutinize “the
severity of the crime[s] at issue, whether [C.R.] pose[d] an
immediate threat to the safety of [Officer Ogden] or others, and
whether he [was] actively resisting arrest or attempting to evade
arrest by flight.” (Ibid.)
             Here, C.R. does not identify which actions constituted
excessive force, but presumably it was when Officer Ogden put
his knee on C.R.’s back and forced him to the ground and then
Officers Rock, Salazar, and West held him there as Officer Ogden
handcuffed him. Such actions were reasonable under the
circumstances. First, C.R. had just committed two serious
crimes: burglary and assault. Second, he posed a potential
safety threat based on the assault he had just committed, a
threat that was heightened because the officers did not know
whether C.R. was armed. And third, C.R. was resisting arrest,
tensing his body and moving his arm away when Officer Ogden
tried to handcuff him. Substantial evidence thus supports the
juvenile court’s implied finding that the officers did not use
excessive force, but were instead engaged in the performance of
their duties when they arrested C.R. We must accordingly
uphold its true finding on the resisting arrest allegation.
                 The burglary and assault findings
             C.R. contends, and the Attorney General concedes,
that the matter must be remanded for the juvenile court to




                                 6
declare whether C.R.’s burglary of T.S.’s car and assault of A.S.
were felonies or misdemeanors. We agree.
              If the juvenile court determines that a minor
committed an offense that would be punishable as either a felony
or a misdemeanor if it had been committed by an adult, it must
declare, on the record, whether that offense was a felony or a
misdemeanor. (Welf. & Inst. Code, § 702; In re Manzy W. (1997)
14 Cal.4th 1199, 1204.) Absent such a declaration, the matter
must be remanded unless “the record as a whole establishes that
the . . . court was aware of its discretion to treat the offense as a
misdemeanor.” (In re Manzy W., at p. 1209.) That a minute
order identifies an offense as a felony is not enough to show that
the court was aware of its discretion. (Id. at p. 1208.)
              Here, the juvenile court sustained allegations that
C.R. committed second degree burglary and assault with force
likely to produce great bodily injury. Both offenses are
punishable either as felonies or misdemeanors. (§§ 245, subd.
(a)(4) [assault], 461, subd. (b) [burglary].) But the court never
expressly declared C.R.’s offenses to be felonies or misdemeanors.
And other than the minute order, nothing in the record shows
that the court was aware of its discretion to declare the offenses
felonies or misdemeanors. We must thus remand the matter for
the required declarations. (In re Manzy W., supra, 14 Cal.4th at
pp. 1210-1211.)




                                  7
                          DISPOSITION
             The matter is remanded to the juvenile court for the
express declarations required by Welfare and Institutions Code
section 702 and a possible recalculation of C.R.’s maximum
period of confinement. In all other respects, the jurisdictional
and dispositional orders are affirmed.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                8
                   Sabina A. Helton, Judge

             Superior Court County of Los Angeles

                ______________________________


            Elana Goldstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Roberta L. Davis and David E.
Madeo, Deputy Attorneys General, for Plaintiff and Respondent.